Weaver, J.
(dissenting).— Whether the execution of the instrument and its deposit in the bank operated to pass a present interest to the appellee depends upon the intent of the deceased, and the circumstances convince me that she understood and believed that she bad thereby made a full present transfer of the title to her son; possession and enjoyment of the property under such conveyance being postponed until her death. Even if the paper is to be regarded as testamentary, I see no good reason why the cause should be remanded and appellee required to go through the form of probating it in order to secure a right which the court has authority to protect under the issues here joined; that is, if the paper is a will, I am of the opinion that it passed an estate to the devisee immediately upon the death of the testatrix, thus leaving no opening for the lien of appellant’s judgment, to attach. the will is a valid instrument, independent of the order admitting to probate; sucb order or judgment being only the statutory method by which the proper execution of sucb instrument is established. Olleman v. Kilgore, 52 Iowa, 38; Otto v. Doty, 61 Iowa, 23; Arrington v. McLemore, 33 Ark. 759; Richards v. Pierce, 44 Mich. 444 (7 N. W. 54).
It follows, I think, that, even if a probate of tbe instrument is required to perfect tbe apellee’s title, there was nevertheless no interest in tbe land belonging to the execution debtor, and the trial court correctly held that a sale under tbe writ should be enjoined.